PER CURIAM:
This is an appeal from an order dismissing appellant’s motion to remove a compulsory nonsuit. We cannot reach *180the merits of appellant’s contentions however, because the order has not been reduced to judgment and docketed. Accordingly, the appeal is premature and must be quashed. Thomas M. Durkin & Sons, Inc. v. Nether Providence Township School Authority, 291 Pa.Superior Ct. 102, 435 A.2d 1288 (1981); Levin v. Desert Palace, Inc., 291 Pa. Superior Ct. 408, 435 A.2d 1292 (1981).
Appeal quashed.